Citation Nr: 1613340	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for coronary artery disease (CAD), rated 30 percent prior to November 1, 2011, and 60 percent from November 1, 2011 (excluding the periods from August 23, 2010 to December 1, 2010 and from July 10, 2011 to November 1, 2011, during which times a temporary total rating under 38 C.F.R. § 4.30 was in effect).

2.  Entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) (excluding the periods from August 23, 2010 to December 1, 2010 and from July 10, 2011 to November 1, 2011, during which times the SMC was awarded).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina.


FINDINGS OF FACT

1.  Prior to November 1, 2011, the Veteran's CAD is not shown to have been productive of more than one episode of acute congestive heart failure in the past year, or; workload greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 
 
2.  From November 1, 2011, the Veteran's CAD is not shown to have been productive of chronic congestive heart failure, or; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

3.  During the rating period on appeal, the Veteran has had no single service-connected disability rated as total (100 percent), and was not permanently housebound by reason of service-connected disability or disabilities. 



CONCLUSIONS OF LAW

1.  Prior to November 1, 2011, the criteria for a disability rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2015).
 
2.  From November 1, 2011, the criteria for a disability rating in excess of 60 percent for CAD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 4.104, Diagnostic Code 7005 (2015).

3.  The criteria for entitlement to SMC under 38 U.S.C.A. § 1114(s) have not been met.  38 U.S.C.A. § 1114(s) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A VA letter issued in August 2011 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also provided the Veteran appropriate VA examinations in September 2011 and March 2013 to ascertain the current severity of his CAD.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examiners discussed the history of the Veteran's CAD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his CAD.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disability, the Board finds that the VA examinations obtained in connection with this claim were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's coronary artery disease (CAD) has been evaluated as 30 percent disabling prior to November 1, 2011, and as 60 percent disabling thereafter, under Diagnostic Code 7005.  The Veteran filed a claim for an increased rating for his service-connected CAD in August 2011.  As the Veteran's claim was received by VA on August 23, 2011, the rating period on appeal is from August 23, 2010, one year prior to the date of receipt of the increased rating claim, excluding the periods from August 23, 2010 to December 1, 2010 and from July 10, 2011 to November 1, 2011, during which a temporary total rating for CAD and special monthly compensation under § 1114(s) were awarded.  38 C.F.R. § 3.400(o)(2) (2015).

Under Diagnostic Code 7005 (arteriosclerotic heart disease/coronary artery disease), a 10 percent rating is assigned for a workload of greater than 7 METs but not greater than 10 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required. 

A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent to 50 percent.  Id.

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or, workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is LVEF of less than 30 percent.  Id. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Rating In Excess of 30 Percent Prior to November 1, 2011

VA cardiology records show that on August 25, 2010 the Veteran underwent a cardiac catheterization with percutaneous coronary intervention (PCI) to distal right coronary artery (RCA) and balloon angioplasty to patent ductus arteriosus (PDA).  Left ventricle angiography revealed 55 percent of EF.  The diagnosis was triple vessel disease and distal left main disease, preserved left ventricular function with inferior hypokinesis.  

A November 2010 echocardiogram reported showed that marked artifacts were continually present and possible mild ST depression.

A July 2011 echocardiogram revealed mild concentric left ventricular hypertrophy.  The left ventricle (LV) was normal in size.  Left ventricular systolic function was mild to moderately reduced.  The left ventricular ejection fraction could not be calculated due to poor endocardial visualization.  The transmitral spectral Doppler flow pattern was suggestive of impaired LV.  There were mild mitral regurgitation and mild tricuspid regurgitation.  The assessment was ST-segment elevated myocardial infarction (STEMI) status post PCI.

The Veteran underwent a VA ischemic heart disease (IHD) examination in September 2011, at which time the diagnoses included myocardial infarction, hyperlipidemia, hypertension, and CAD.  Current medications included Lisinopril, Metoprolol, Nitroglycerin, Prasugrel, Rosuvastatin, and Aspirin.  A history of PCI in August 2011 and myocardial infarction in late 2010 and early 2011 was noted.  The Veteran did not have congestive heart failure.  On physical examination, the Veteran's neck was supple with no carotid bruits.  There was no adenopathy.  The heart displayed a regular rate and rhythm with no murmurs, rubs or gallops.  Normal S1 and S2 were present.  It was noted the most recent diagnostic exercise test was conducted in October 2010, at which times, the level of METs was 7.3 (which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging).  LVEF was 55 percent in August 2010.  The examiner found that the Veteran's IHD impacted his ability to work.  It was noted that the Veteran had been retired since approximately 2004 but not due to this condition and he had many other medical complaints that contributed to his inability to work.

In a September 2011 written statement in support of claim, the Veteran reported two heart attacks in the previous 10 to 11 months, deteriorating activity capability, unusual pain, stress, and increased medication consumption. 

Based on the evidence outlined above, the Board finds that the criteria for a disability rating greater than 30 percent have not been met.  There is no competent evidence to show that the Veteran had a workload of 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  Accordingly, the preponderance of the evidence is against the claim for a rating in excess of 30 percent prior to November 1, 2011, and the claim must be denied.


Rating In excess of 60 Percent From November 1, 2011

The Veteran underwent another VA IHD examination in March 2013.  The pertinent diagnoses were CAD status post coronary artery bypass graft (CABG) in 2010 per the Veteran's report and myocardial infarction in 2010 and 2011.  Current medications included Aspirin and Nitrostat; he was no longer taking anti-hypertensive medication.  A history of PCI and myocardial infarction in 2010 and 2011, and CABG in April 2012 was noted.  The Veteran did not have congestive heart failure.  On physical examination, the Veteran's heart displayed regular rhythm and sounds.  It was noted the most recent diagnostic exercise test was conducted in March 2013, at which times, the level of METs was 7 (which was consistent with activities such as golfing (without cart), mowing lawn (push mower), heavy yard work (digging)).  A March 2013 echocardiogram revealed LVEF of 50 to 55 percent.  The examiner found that the Veteran's IHD did not impact his ability to work.

An April 2013 VA primary care physician note states that the Veteran's CAD was stable, with no symptoms.

Based on the evidence described above, the Board finds that from November 1, 2011, a rating in excess of 60 percent is not warranted under Diagnostic Code 7005.  There is no competent evidence to show that the Veteran has chronic congestive heart failure, or that he has an ejection fraction of 30 percent or less.  38 C.F.R. § 4.104, Diagnostic Code 7005.  In fact, the Veteran's ejection fraction was 50 to 55 percent upon VA examination in March 2013, and the March 2013 VA examiner expressly found that congestive heart failure was not present.  With regard to METs levels, the March 2013 VA examination report notes that the Veteran's activity levels qualify him at METs range of 7, which is significantly above those levels required to meet the criteria for the next higher 100 percent rating.  In summary, when viewed in the context of contemporaneous medical evidence, the Board finds that the evidence is insufficient to show that the Veteran has chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or that he has an ejection fraction of less than 30 percent.  Accordingly, from November 1, 2011, the criteria for an evaluation in excess of 60 percent under Diagnostic Code 7005 are not shown to have been met, and the claim must be denied.

The claims have been reviewed with consideration of whether further staged ratings would be warranted.  However, the evidence shows no distinct periods of time during which the Veteran's symptoms have varied to such an extent that a rating in excess of those currently assigned would be warranted.  38 U.S.C.A. § 5110 (West 2002); Hart, 21 Vet. App. at 508.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected CAD.  See Thun, 22 Vet. App. at 115.  The Veteran's CAD is are evaluated by rating criteria which specifically contemplate the Veteran's decreased activity capability as shown by reduced METs, dyspnea, fatigue, angina, and the need for continuous medications.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  There has been no demonstration of associated functional impairment that has been unaccounted for by the currently assigned schedular ratings.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his service-connected disability with the pertinent schedular criteria does not show that his service-connected CAD presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's CAD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Veteran is service-connected for CAD, posttraumatic stress disorder (PTSD), type 2 diabetes mellitus with diabetic nephropathy and bilateral diabetic retinopathy with bilateral cataracts, peripheral neuropathy of the bilateral lower extremities, erectile dysfunction, and surgical scars status post CABG associated with CAD.  However, no other service-connected disabilities are before the Board and neither the Veteran nor his representative has sought collective extraschedular consideration.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue precludes him from securing or maintaining substantially gainful employment.  The September 2011 VA examiner found that the Veteran's IHD impacted his ability to work; however, it was noted that although the Veteran had been retired since approximately 2004, it was not due to this condition and he had many other medical complaints that contributed to his inability to work.  The March 2013 VA examiner found that the Veteran's IHD did not impact his ability to work.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the Veteran's claim for assigning a higher rating for CAD, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

SMC

The Veteran seeks special monthly compensation (SMC) benefits paid at the housebound rate.  Under 38 U.S.C.A. § 1114(s), SMC is payable at the housebound rate if a Veteran has a single service-connected disability rated as 100 percent and either of the following are met: (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 1114(s). 

During the rating period on appeal, the Veteran's service-connected disabilities were: PTSD, evaluated at 50 percent; CAD, evaluated at 30 percent prior to November 1, 2011 and at 60 percent from November 1, 2011; type 2 diabetes mellitus, evaluated at 20 percent; peripheral neuropathy of the left lower extremity, evaluated at 10 percent; peripheral neuropathy of the right lower extremity, evaluated at 10 percent; erectile dysfunction, evaluated as noncompensable; and surgical scars status post coronary bypass surgery, evaluated as noncompensable from November 1, 2011.  As such, the Veteran is not entitled to SMC under 38 U.S.C.A. § 1114(s) as a matter of law because he does not have a single service-connected disability rated at 100 percent.

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for special monthly compensation under 38 U.S.C.A. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).  The Court of Appeals for Veterans Claims (Court) has interpreted 38 U.S.C.A. § 1114(s) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a Veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, the Veteran has not been awarded a TDIU rating.

Moreover, the evidence of record does not reflect actual housebound status.  The Veteran does not contend and the evidence does not show that he was housebound due to the service-connected disabilities during the rating period.  The evidence does not reflect that the Veteran was substantially confined, as a result of the service-connected disabilities, to his dwelling and the immediate premises; or that he was institutionalized due to any of the service-connected disabilities.  See 38 C.F.R. § 3.350(i) (2015).  For these reasons, the Board finds that the criteria for entitlement to SMC at the housebound rate have not been met, and the appeal must be denied. 





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 30 percent for CAD, prior to November 1, 2011, is denied.

Entitlement to a disability rating in excess of 60 percent for CAD, from November 1, 2011, is denied. 

Entitlement to SMC under 38 U.S.C.A. § 1114(s) is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


